Citation Nr: 0633266	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for left 
S1 radiculopathy and peripheral neuropathy of the left lower 
extremity.  

2.	Entitlement to a compensable rating for the residuals of 
injury of Muscle Group XVII as the result of a gunshot wound 
of the buttocks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2003.  

The Board denied the appellant's claims for an increased 
ratings for left S1 radiculopathy and peripheral neuropathy 
of the left lower extremity as well as the residuals of a 
gunshot wound of the buttocks in a May 2004 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to a September 2005 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's May 2004 decision and remand the matter for 
additional reasons and bases for the denials.  The Court 
granted the Joint Motion and remanded the case to the Board.

The Board subsequently remanded the case to the RO for 
further development and consideration in November 2005.  

It is noted that a 10 percent rating has been assigned for 
residual scarring of the left buttock.  The issue herein for 
adjudication is whether there is a basis for a separate 
compensable rating for damage to the musculature of the 
buttocks, Muscle Group XVII.  No further discussion of the 
residual scarring will be entertained herein.

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	The residuals of a gunshot wound of the buttocks include a 
tender scar of the left buttock, for which a 10 percent 
rating has been awarded, and non-tender, non-adherent 
scarring of the right buttock, without tissue loss or more 
that slight impairment of Muscle Group XVII of either 
buttock.  

2.	More than mild, incomplete paralysis of the sciatic nerve, 
as a result of S1 radiculopathy, has not been demonstrated.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for the residuals of 
injury of Muscle Group XVII as a result of a gunshot wound of 
the buttocks have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5317 (2006).  

2.	The criteria for a rating in excess of 10 percent for S1 
radiculopathy and peripheral neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran responded, in October 
2005, that he had no additional evidence to submit.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with all 
appropriate notifications in the supplemental statement of 
the case that was furnished in June 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for residual gunshot wound scars of each 
buttock was granted by rating decision dated in November 1973, 
based upon a finding of clear and unmistakable error in a 
prior rating decision.  A noncompensable evaluation was 
assigned from August 1954.  In May 2004, the Board determined 
that a compensable evaluation was warranted for a tender 
gunshot wound scar of the veteran's left buttock.  A separate 
compensable disability rating as the result of muscle damage 
of Muscle Group XVII was denied.  

A review of the service medical records show that in 1944, 
the veteran sustained superficial wounds to the posterior 
aspects of both thighs and posterior aspect of the left 
thorax when a nitrostarch demolition charge exploded nearby.  
In 1945, he sustained an accidental gunshot wound when a .45 
caliber pistol discharged a bullet.  Review of the records 
reveals that there was superficial involvement of both 
buttocks and that an x-ray revealed the bullet just below the 
skin, which was removed.  The records variously describe the 
wound as entering from the right to the left, then again some 
say from the left to the right.  The amount of muscle damage 
is described similarly throughout.

The veteran was accorded a VA examination in October 1954.  
Over the upper part of the right buttock, posterior aspect, 
there was a 1.5 cm scar that was non-tender and non-adherent.  
Over the posterior aspect of the left buttock, there was a 
1.5 cm scar that was non-adherent and non-tender.  There was 
no loss of underlying muscle tissue.  There was full range of 
forward flexion, hyperextension and lateral bending of the 
lumbar spine. The diagnosis was residuals, gunshot wound, 
both buttocks, mild.

The veteran was accorded a VA scars examination in January 
2000.  A physical examination revealed a buttock scar on the 
right that was 2 x 1 cm. along the middle of the buttock 
around L5.  There was a left buttock scar, which was 
perpendicular at the middle of the left buttock 4 x 1/2 cm.  A 
right buttock scar was 2 x 1 x 1 cm. There was no tenderness 
to palpation on the scars with the exception of the left 
buttock.  There was no adherence of any of the scars.  The 
texture was unremarkable.  There was no ulceration or 
breakdown of skin.  There was slight depression on the left 
buttock.  There was no disfigurement.  

An examination was conducted by VA in February 2006.  At that 
time, the examiner indicated that he had reviewed the 
veteran's claims file.  He described the circumstances 
surrounding the incurrence of the gunshot wound of the 
veteran's buttocks and indicated that the veteran had been 
initially treated at a field hospital where he stayed for 
three weeks.  During that time, he had the bullet removed 
under local anesthesia and the wound irrigated and cleaned.  
The veteran complained that he had right-sided pain over the 
area of the hip that worsened when he walked.  There were no 
major alleviating factors, other than just resting.  There 
were no reports of any injuries to bony structures, nerves or 
vascular structures and he really did not have any muscular 
pain that interfered with daily activities.  He just had 
joint pain, mainly in the right hip, when he walked.  The 
examiner stated that this seemed more consistent with 
arthritis.  

On examination, the entry site of the right buttocks in the 
medial upper quadrant.  There was no tissue loss noted.  
There was a very small 1-cm. scar that was non-tender.  There 
were no adhesions.  There was no tendon damage and no bone, 
joint or nerve damage noted.  Muscle strength was 4/5 in both 
proximal and distal muscles, which seemed to be consistent 
with his age.  There was no muscle herniation.  There was no 
major loss of muscle function that the examiner could 
ascertain.  Both the right and left sides were equal at the 
hamstrings, muscles, and quadriceps.  He was intact in 
sensation in the lower extremities.  The joints had full 
range of motion.  The impression was of superficial right 
buttocks wound that was well-healed.  There was no pain, no 
adherence to the underlying subcutaneous.  The scar was 
smooth and stable.  There was no elevation or depression.  
The scar was considered to be superficial and not deep.  
There was no inflammation, edema or keloid formation.  There 
was no discoloration.  There was no induration or 
inflexibility.  There was no limitation of movement.  The 
impression was superficial scar.  The examiner rendered an 
opinion that the veteran had sustained a superficial gunshot 
wound without any weakness of the muscles on repeated use and 
no tissue loss, infections or other pertinent findings.  

Muscle disabilities will be evaluated in accordance with the 
following:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet,  small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound 
side. 

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring. (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs of 
severe muscle disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. (B) Adhesion 
of scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. (G) Induration or atrophy 
of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The Rating Schedule provides a zero percent rating for slight 
injury to muscle group XVII, the pelvic girdle group 2, 
(gluteus maximus, gluteus medius and gluteus minimus).  A 20 
percent rating is provided where there is moderate muscle 
injury.  A 40 percent rating is provided where there is 
moderately severe muscle injury.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73 Diagnostic Code 5317 (2006).

It has been argued by and on behalf of the veteran that the 
gunshot wound of the veteran's right buttock must be 
considered to be moderately disability as it was a through-
and-though wound of Muscle Group XVII.  The record shows, 
however, that the injury was actually a superficial wounding 
that did not involve significant underlying tissue or muscle 
damage.  The most recent evaluation, which was ordered by the 
Board to ascertain the path and specific muscle injury of the 
gun shot wound, showed only a superficial injury that did not 
apparently penetrate to the extent that it may be considered 
to have been through-and-through with moderate muscle damage.  
Significant tissue damage has not been shown, nor is there 
current evidence of functional impairment.  The disability 
associated with the right buttock injury is not shown to 
cause more than slight impairment.  This is evidenced by the 
non-adherent and non-tender nature of the injury, which was 
specifically noted by the examiner to have not caused any 
weakness or tissue loss in the underlying musculature.  
Regarding the left buttock, it is noted that the veteran is 
evaluated on the basis of a tender scar and there is no 
indication of underlying muscle damage to Muscle Group XVII 
involving the left buttock.  A separate compensable rating, 
in addition to the 10 percent rating that has already been 
assigned for the tender scar, is not warranted.  
38 C.F.R. § 4.14.  

Service connection for left S1 radiculopathy and peripheral 
neuropathy of the left lower extremity was granted by rating 
decision of the RO in April 1989.  The current 10 percent 
evaluation was assigned at that time.  

VA treatment records dated from February 1988 to January 1989 
show that the veteran was seen with complaints of numbness in 
the left toes and pain in the hips. The diagnosis was 
peripheral neuropathy.  

VA outpatient treatment records show that the veteran 
underwent nerve conduction velocity (NCV) studies in August 
1999.  These revealed absent sensory compound action 
potential of both sural nerves and that the velocity of the 
left common peroneal and left tibial nerves was slower than 
normal with decreased amplitude of compound muscle action 
potential.  The right common peroneal and right tibial nerves 
were normal but there was decreased amplitude of compound 
muscle action potential.  He also underwent an 
electromyography (EMG) studies at that time that revealed 
left paraspinal muscle from level L3-S1 to be normal and the 
left lower extremity muscles revealed decreased insertional 
activities and decreased motor recruitment in extensor 
digitorum brevis and left abductor hallucis muscles.  

A peripheral nerves examination was conducted by VA in 
January 2000.  At that time, the veteran reported flare-ups 
that were associated with pain, weakness, and numbness of his 
left hip and left lateral thigh.  Ibuprofen helped to relieve 
some of the pain.  He reported that both legs had no 
reflexes.  He experienced pain on his left hip to his left 
thigh.  A physical examination revealed sciatic nerve 
impairment.  Romberg test was negative.  The veteran was able 
to tandem walk with some unsteadiness.  He could tolerate 
heel walking.  He had difficulty toe walking.  He was able to 
squat halfway.  There was no knee jerk or tendon Achilles 
reflex.  He could feel pressure and sensation on the great 
toes instead of vibration.  There was sensation to pinprick 
and monofilament of the lower extremity except on the left 
lateral area.  There was decreased sensation of pinprick on 
the left foot.  It was noted that EMG and NCV studies 
performed in August 1999 had revealed peripheral neuropathy 
of the lower extremities.

An examination was conducted by VA in February 2006.  At that 
time, the examiner indicated that he had reviewed the medical 
records contained in the veteran's claims folder.  On 
examination, palpation of the lumbar spine showed no 
tenderness and no paraspinal muscle spasm.  On motor 
examination, there was no obvious decreased bulk in the left 
lower extremity.  There was atrophy of the foot muscles, 
bilaterally, that appeared to be symmetric.  On strength 
testing, he had a tendency to give way with testing of the 
muscles in the left lower extremity, however after some 
urging, weakness could not be detected in numerous muscle 
groups of both lower extremities.  He appeared to have some 
mild weakness with hip extension on both the right and left 
side.  Gait appeared to be somewhat tentative, slightly wide-
based, and there was a suggestion of a very subtle limp 
favoring the left side.  He was not able to walk on heels or 
toes.  But this was partly because of balance issues.  He 
could tandem two steps before walking off the line.  

Sensory examination showed vibratory sensation present at 
both knees and absent at both ankles.  In the right lower 
extremity, he reported intact touch and pinprick and cold 
sensation throughout.  In the left lower extremity, he 
reported that sensation was diminished in a stocking 
distribution.  This began 25 cm proximal to the patella of 
the left leg.  He reported that testing of cold, pinprick and 
touch sensation was 50 percent decreased on the left side as 
compared to the right throughout this distribution.  Romberg 
was pertinent for prominent sway.  Deep tendon reflexes were 
absent at the brachial radialis, biceps, knees, and ankles, 
bilaterally.  Triceps jerks were 1+, bilaterally.  The toes 
were downgoing with plantar stimulation.  

It was the examiners impression that the veteran had findings 
on examination that were consistent with a sensory motor 
polyneuropathy in both lower extremities.  There was no 
evidence of weakness in the left lower extremity that would 
support the diagnosis of S1 radiculopathy.  Reflexes could 
not be utilized to assess any radiculopathy because of the 
generalized absence.  He had a stocking distribution of 
decreased sensory loss that was limited to the left lower 
extremity from the proximal thigh extending distally, which 
was not in any type of peripheral nerve, root or dermatomal 
distribution.  The examiner was not certain of the cause of 
this because if it related to the underlying polyneuropathy, 
it would have been expected to be a symmetrical loss in the 
right lower extremity as well as the left.  

The veteran's service-connected S1 radiculopathy and 
peripheral neuropathy is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Under that code, an evaluation of 10 percent is for 
mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve. When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a.  

The most recent evaluation by VA failed to find a significant 
peripheral neuropathy associated with an S1 radiculopathy.  
The examiner found that the sensory loss was probably not due 
to S1 involvement as it was in a stocking distribution and 
not associated with the S1, or any other nerve or dermatomal 
distribution.  In other words, the examiner can find no 
physical basis for the veteran's sensory loss, and 
specifically does not assign any of this disability to the S1 
radiculopathy for which service connection has been 
established.  Under these circumstances, the Board can find 
no basis to determine that a rating in excess of the 
currently assigned 10 percent may be awarded.  As such, the 
veteran's claim must be denied.  


ORDER

A rating in excess of 10 percent for left S1 radiculopathy 
and peripheral neuropathy of the left lower extremity is 
denied.  

A compensable rating for the residuals of injury of Muscle 
Group XVII as the result of a gunshot wound of the buttocks 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


